                          Case 3:19-sw-00002-DMC Document 2 Filed 04/16/19 Page 1 of 1
 AO 93 (Rev. 11113) Search and Seizure Warrant (Page 2)


                                                                         Return
 Case No.:                                Date and time warrant executed:              Copy of warrant and inventory left with:
  3:19-SW-0002DMC                           02115/2019,   7:00 p.m.                     No residents present, copy left on dining table
 Inventory made in the presence of:
  Not Applicable
 Inventory of the property taken and name of any person(s) seized:



 1) White Samsung cell phone bearing an In-N-Out                  sticker,Model       SPH-L710T, ICCID 89011200000418031505
 2) Blue HTC cell phone, model OPM9110
 3) Samsung Galaxy Core Prime cell phone, gray in color, Model SM-G360V, IMEI 990004888923715
 4) Gray Samsung cell phone, model SHG- T399N, BEARING # 354796/06/857823/1
 5) LG cell phone, black in color, model LG329G, SN 604CQHE239761
 6) Samsung flip style cell phone, model SM -B311 V, MElD HEX: A0000048AA 1682
 7) Paperwork and documents including manila folders labeled "Toyota Scion" and "KIA Sedona," a typewritten paper
 entitled "Vickie O'Malley 440-321-1446," and a packet of typewritten papers entitled "AMANDA, EMILY AND BEN"
 8) Sandisk micro SD card adapter and micro SD card labeled 2GB model SD-C02G, SN 1120CS4645F
 9) Calendar (Walking Dead), paperwork, and receipts including Certificates of Death for JAN SOLHEIM
 SIMONSEN and INGRID MARIE SIMONSEN
 10) Bank of America statement in the name of DOROTHY M. SIMONSEN and JANET M. CLARK, account ending
 in -3722, paperwork and receipts including a copy of a birth certificate for EMILY NICOLE OTTE
 11) Purple jacket with "Pacific Crest" label, size M
 12) iPhone 6S plus cell phone white and rose gold in color, model A1687 with cracked screen
 l3) iPhone 6S cell phone white and rose gold in color, model A1688
 14) Older style iPhone black in color
 15) Greeting cards, spiral notebook, and papers




                                                                      Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:     04/15/2019


                                                                          Peter A. Jackson, SpeCial Agent
                                                                                               Printed name and title
